Citation Nr: 0023827	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-01 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for status 
post fracture, right wrist (major), prior to October 19, 
1999, to include entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 10 
percent for status post fracture, right wrist (major), from 
October 19, 1999, to include entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied a 
compensable disability rating for the veteran's service-
connected right wrist condition. 

In May 1999 and July 2000, the Board remanded this claim for 
additional development.  The RO complied with the Board's 
instructions, and this claim is ready for appellate 
disposition. 

While this claim was in remand status, a January 2000 rating 
decision assigned a 10 percent disability rating for the 
veteran's right wrist condition effective from October 19, 
1999, the date he underwent VA examination.  This was not a 
full grant of the benefit sought on appeal because higher 
disability ratings are available for wrist disorders.  On a 
claim for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.  Since the veteran had perfected 
his appeal from the initial denial of his claim for an 
increase, the Board will address whether he was entitled to a 
compensable disability rating prior to October 19, 1999, as 
well as whether he is entitled to a disability rating higher 
than 10 percent from October 19, 1999.  Therefore, the issues 
on appeal have been rephrased as shown above.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the his right wrist disorder.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claims before the Board have been 
recharacterized as shown above in order to include this 
issue.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran is right-handed dominant; therefore, his 
right wrist condition is rated as impairment of the major 
upper extremity.

3.  Prior to October 19, 1999, the veteran's right wrist 
disorder was characterized by subjective complaints of pain 
and slight limitation of motion, with no objective evidence 
of any functional impairment; ankylosis of the wrist was not 
shown.

4.  As of October 19, 1999, the veteran's right wrist 
disorder is characterized by subjective complaints of pain, 
pain with motion, and slight limitation of motion, with 
additional functional loss on flare-ups; ankylosis of the 
wrist is not shown.

5.  The veteran's right wrist disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his right wrist condition, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).


2.  Prior to October 19, 1999, the criteria for a compensable 
disability rating for status post fracture, right wrist 
(major), were not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003, 5010, 5214, and 5215 (1999).

3.  The criteria for a disability rating higher than 10 
percent for status post fracture, right wrist (major), from 
October 19, 1999, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003, 5010, 5214, and 5215 (1999).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
right wrist disorder.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During the veteran's military service, he fractured his right 
wrist in 1990 after slipping on the ice.  

Upon VA physical examination in 1993, the veteran complained 
of occasional stiffness of the right wrist while writing, and 
the examination report noted no abnormalities of the right 
wrist.  VA outpatient treatment records covering the period 
December 1993 to February 1994 showed no complaints of or 
treatment for a right wrist disorder.

A January 1994 rating decision, inter alia, granted service 
connection for status post fracture of right wrist, with 
assignment of a zero percent (noncompensable) disability 
rating.  In August 1997, the veteran filed a claim for an 
increased rating.  He submitted a doctor's statement and two 
letters from Steven Evans, D.C., which did not concern his 
right wrist condition. 

The RO requested the veteran's VA treatment records from 
August 1996, but the records received regarded treatment from 
May to July 1997.  These records showed no complaints of or 
treatment for a right wrist disorder.  

In September 1997, the veteran underwent a VA physical 
examination.  He reported a history of fracturing his right 
wrist.  He stated that he had pain in the right wrist and had 
to use a typewriter or computer because he could not do 
prolonged writing.  Examination of the veteran's right wrist 
showed no anatomical defects.  It was noted that he is right-
handed dominant.  He was able to accurately touch the thumb 
to the tips of the fingers, and the tips of the fingers 
exactly approximated the median transverse fold of the palm.  
His ability to grasp objects and his strength and dexterity 
were good.  He could easily write his name.  The diagnosis 
was post-fracture arthritic changes in the right wrist with 
no functional loss due to pain.  X-rays of the right wrist 
were normal.

A December 1997 rating decision, inter alia, denied a 
compensable disability rating for his right wrist condition.  
In his substantive appeal, the veteran stated that he had 
told the VA physician that he had pain when writing his name.  
He had to use a typewriter in his job, and he experienced 
pain when doing so.  He stated that he did not have strength 
in the right hand as he previously did, and he disagreed with 
the VA examiner's conclusion that he could grasp objects with 
ease.  

In March 1999, the veteran submitted additional evidence to 
the Board consisting of service records regarding medical 
disqualification from the Army Reserves.  In October 1998, 
the veteran completed a Report of Medical History, wherein he 
complained of right wrist pain.  The veteran underwent an 
orthopedic examination in October 1998.  He complained of 
right wrist pain.  Active range of motion for the right wrist 
was extension to 30 degrees and flexion to 20 degrees.  
Passive range of motion for the right wrist was extension to 
70 degrees and flexion to 60 degrees.  Ulnar deviation was to 
20 degrees, and radial deviation was to 15 degrees.  The 
veteran complained of diffuse, non-localizing tenderness to 
palpation of the right wrist.  X-rays of the right wrist were 
conducted.  The physician's notation concerning the results 
of those x-rays is difficult to decipher and could be 
interpreted as either stating there were no significant post 
traumatic changes seen or such changes were present.  Again, 
the diagnosis is also difficult to decipher, and could be 
either degenerative joint disease of the right wrist or no 
degenerative joint disease.

Because of the difficulty in reading the October 1998 record, 
the Board remanded this claim in May 1999.  The RO asked the 
veteran to submit the x-ray report from October 1998, if he 
had it in his possession.  He did not respond.  The RO also 
directly contacted Martin Army Hospital at Fort Benning, 
Georgia, where the October 1998 examination was conducted, 
and requested the x-ray report.  That facility responded that 
no records were available for the veteran.

In October 1999, the veteran underwent VA physical 
examination.  The examination report consists of numbered 
answers to questions to which the Board did not have access.  
For this reason, the case was again remanded in July 2000 so 
that the RO could provide such information to the Board.  The 
RO has since associated with the claims file the examination 
worksheet that was followed during the 1999 examination.

The examiner reviewed the claims file prior to the 
examination.  The veteran stated that he continues to have 
right wrist pain, and that he could not write because of the 
pain.  He also stated that he had had to get a vehicle with 
an automatic transmission because he had difficulty shifting 
the gears of a manual transmission.  The veteran also claimed 
that he had weakness, stiffness, swelling, heat and redness, 
instability, giving way, locking, fatigability, and lack of 
endurance concerning the right wrist.  The only medical 
treatment he had was occasionally taking aspirin and he wore 
an ace bandage at times.  He stated that he did have periods 
of flare-ups of his right wrist condition, which were 
precipitated by cold weather.  During these flare-ups, he 
experienced an additional 5 percent of functional impairment.  
He continued to work as a personnel clerk.  He used a 
computer at work, but did not use his right wrist.  He stated 
that he had to bandage the wrist if he used it too much by 
mistake.

Upon examination, range of motion for the veteran's right 
wrist was dorsiflexion to 60 degrees (versus 70 degrees on 
the left), plantar flexion to 65 degrees (versus 79 degrees 
on the left), radial deviation to 15 degrees (versus 19 
degrees on the left), and ulnar deviation to 38 degrees 
(versus 44 degrees on the left).  The veteran stopped motion 
of the right wrist when experiencing pain.  There was 
objective evidence of painful motion, tenderness, and 
guarding of movement.  There was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
The examiner stated that it was not possible to state to what 
extent the veteran's range of motion or function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance following repetitive use, or during flare-ups. 

X-rays conducted in October 1999 were normal.  The diagnosis 
was arthralgia of the right wrist with loss of function due 
to mild pain.  The examiner stated that it appeared aspirin 
effectively relieved the veteran's pain, since he had sought 
no other medication.  On clinical evidence alone, there were 
no degenerative changes in the right wrist as a result of the 
in-service fracture.  The effect of the veteran's right wrist 
disability on his daily activities was that he had difficulty 
writing and shifting the gears of his truck.  He did have 
pain, weakened movement, excess fatigability, and 
incoordination on movement of the right wrist. 

A January 2000 rating decision granted a 10 percent 
disability rating for the veteran's right wrist condition 
based on loss of function due to pain and objective evidence 
of painful motion.  The 10 percent rating was effective from 
October 19, 1999, the date he underwent VA examination.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain and functional loss in his right wrist.  
Therefore, he has satisfied the initial burden of presenting 
a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of medical records 
regarding treatment for the veteran's right wrist that the RO 
failed to obtain, since the veteran has not reported 
receiving any treatment for this condition.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  Moreover, there is 
sufficient medical evidence of record to rate the veteran's 
service-connected wrist disorder properly.  The RO complied 
with the Board's 1999 and 2000 Remand instructions.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The veteran's right wrist condition is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  The veteran's 
service-connected injury, that of fracture of the wrist, does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
a closely related disease or injury where the affected 
functions, anatomical location, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  In this case, 
residuals of fracture of the veteran's right wrist are rated 
according to limitation of wrist motion under Diagnostic Code 
5215.  

The evidence of record shows that the veteran is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  Under Diagnostic 
Code 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  The regulations define 
normal range of motion for the wrist as dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (1999).

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the right 
wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  The veteran's right wrist is not immobile, as 
he has the ability to move it, albeit in a limited fashion.  
Therefore, consideration of a rating under Diagnostic Code 
5214 is not warranted. 

A.  Schedular rating prior to October 19, 1999

The RO assigned a zero percent (noncompensable) disability 
rating for the veteran's right wrist condition from his 
separation from service in 1992.  In connection with his 
claim for an increase, he underwent a VA physical examination 
in September 1997.  The only other objective evidence 
regarding the severity of the veteran's right wrist disorder 
between the date of his claim for an increase in August 1997 
(or in the year prior to that claim) and the assignment of a 
10 percent disability rating as of October 19, 1999, is the 
examination conducted in October 1998 in connection with his 
inactive military service.

The VA examination in 1997 did not report the veteran's right 
wrist range of motion.  However, the orthopedic examination 
conducted by the military in October 1998 indicated that the 
veteran's right wrist active range of motion was dorsiflexion 
(extension) to 30 degrees and palmar flexion to 20 degrees.  
Ulnar deviation was to 20 degrees, and radial deviation was 
to 15 degrees.  

The medical evidence therefore shows slight limitation of 
motion of the right wrist in all planes of motion.  The 
limitation of motion was not great enough, however, to 
warrant assignment of a compensable rating under Diagnostic 
Code 5215.  The veteran did not have dorsiflexion of less 
than 15 degrees, and his limitation of palmar flexion was not 
in line with the forearm.  Therefore, a compensable rating 
under Diagnostic Code 5215 was not warranted.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  Although 
the veteran also had limitation of ulnar and radial deviation 
of the wrist, there are no diagnostic codes applicable to 
such limitation of motion.

The VA examiner in 1997 rendered a diagnosis of post fracture 
arthritic changes in the right wrist.  Evaluations under 
Diagnostic Code 5010 for post-traumatic arthritis are based 
on the criteria for Code 5003 (degenerative arthritis), and 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Codes 5200, et. seq. 
(1999).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate code, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  See Diagnostic 
Code 5003.  For the purpose of rating disability by 
arthritis, the wrist is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1999).  In the absence of limitation of motion, a 
10 percent rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

As discussed above, the veteran did not have limitation of 
motion of the right wrist to the required degree for 
assignment of a compensable disability rating under 
Diagnostic Code 5215.  However, assignment of a 10 percent 
disability rating under Diagnostic Code 5003 for 
noncompensable limitation of motion of a major joint affected 
by arthritis is not warranted by the medical evidence.  
Despite the diagnosis of arthritis during the 1997 VA 
examination, the diagnosis was clearly not based on any x-ray 
findings, since every x-ray of the right wrist has shown no 
evidence of degenerative changes.  See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992) (veteran not entitled to service 
connection where diagnosis of traumatic arthritis in hands 
was accompanied by x-rays showing no abnormality).  
Therefore, the Board cannot conclude that he has arthritis of 
the right wrist.  Although there is one such diagnosis of 
record, the preponderance of the evidence, in particular, the 
x-ray reports, indicates that the diagnosis was inaccurate.

In this case, prior to October 19, 1999, there was no 
objective medical evidence showing that the veteran had 
functional loss warranting assignment of a compensable 
disability rating.  The findings in 1997 and 1998 did not 
show that the veteran's right wrist condition was severely 
disabling to him, and the lack of objective findings of 
pathology preponderates against such a conclusion.  Despite 
his complaints, the objective medical evidence did not show 
the presence of more severe and frequent symptomatology such 
as impairment of function, dexterity, or strength of the 
right hand.  Since there was no discernable impairment of 
motor skills, strength, or function, it is clear that any 
right wrist pain the veteran was experiencing was not so 
severe that it affected his functional abilities.  
Accordingly, the zero percent disability rating assigned 
during this time period for a mild or slight level of 
disability was appropriate. 

The Board has considered assigning a compensable rating based 
on greater limitation of motion with use.  However, the 
limitation of motion of the right wrist that the veteran 
experienced did not even warrant a compensable rating under 
Diagnostic Code 5215.  It is reasonable, therefore, to 
conclude that the severity of his limitation of motion is no 
more than slight.  

The veteran's primary complaint regarding his right wrist 
condition was pain, especially with use.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this 
case, there were no objective findings indicating an 
increased level of disability, such as swelling, deformity, 
instability, or muscle atrophy.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, the objective medical evidence did not 
create a reasonable doubt regarding the level of his right 
wrist disability.  The veteran's complaints of pain, standing 
alone, without any objective evidence of impairment, do not 
warrant a compensable rating.  Despite any pain that he may 
have experienced, his right wrist was essentially normal from 
a functional standpoint.  Moreover, he has not alleged any 
impairment in earning capacity due to his right wrist 
disorder.

Other than the 1997 VA examination and the 1998 military 
examination, there is no objective evidence regarding the 
severity of the veteran's right wrist disorder prior to 
October 19, 1999, when he underwent another VA examination.  
The veteran has not indicated that he sought any treatment 
for his right wrist disorder during this time period, so 
there is no indication that additional medical records exist 
that have not been obtained.  The veteran's right wrist 
disorder was clearly minimally disabling to him, since he did 
not seek treatment for this condition since his separation 
from service in 1992.  Also, over-the-counter medications 
such as aspirin are effective in relieving his pain, so it is 
not so severe that he requires prescription medication.  
There is no evidence from which the Board could conclude that 
his right wrist disorder was any more than mildly disabling 
to him prior to October 19, 1999. 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected status post 
fracture of the right wrist.  The Board has considered all 
other potentially applicable diagnostic codes, as discussed 
above, and the criteria for a compensable evaluation were not 
met prior to October 19, 1999.  

B.  Schedular rating from October 19, 1999

As of October 19, 1999, the veteran's right wrist disability 
is evaluated as 10 percent disabling.  This is the maximum 
schedular evaluation available under Diagnostic Code 5215.

When comparing the range of motion findings from the 1999 VA 
examination to the findings shown from the military 
examination in 1998, there was little, if any, change in the 
veteran's overall ability to move his right wrist.  Radial 
deviation has remained the same, while palmar flexion and 
ulnar deviation have improved.  Dorsiflexion has slightly 
decreased.  Overall, the medical evidence shows that the 
veteran still has only slight limitation of motion of the 
right wrist, which does not meet the schedular criteria for a 
compensable evaluation.

Although the range of motion findings from 1999 still do not 
meet the criteria for a compensable rating under Diagnostic 
Code 5215, the examination does provide some support for 
finding that additional functional limitation may occur with 
pain on use or during flare-ups.  It is on this basis that 
the veteran's 10 percent rating is supportable.  Although the 
examiner stated that it would not be possible to determine 
what additional functional limitation might occur with use or 
during flare-ups, the veteran reported that an additional 
five percent limitation was imposed at such times.  While 
there is no objective confirmation of this additional 
limitation, the examiner did say that there was pain, 
weakened movement, excess fatigability, and incoordination on 
movement.  The additional five percent limitation reported by 
the veteran on flare-ups would still not amount to limitation 
of dorsiflexion to 15 degrees or to palmar flexion limited in 
line with forearm, either of which would warrant a 10 percent 
rating.  Accordingly, it is clear that the ten percent rating 
is more than adequate to compensate for any additional 
functional limitation attributable to pain on use or during 
flare-ups.

Functional loss and painful motion greater than that shown on 
objective examination is now being compensated for at the ten 
percent evaluation under Diagnostic Code 5215.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under Diagnostic 
Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because additional 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased disability rating based on functional loss is not 
available.

The 1999 range of motion findings, standing alone, would not 
warrant a compensable rating.  However, based on evidence of 
additional functional loss with flare-ups, and giving the 
benefit of every doubt to the veteran, the evidence shows 
that the veteran's right wrist disability is productive of 
disability warranting assignment of a 10 percent evaluation, 
even though the schedular criteria for such an evaluation are 
not met.

The maximum disability rating available under Diagnostic Code 
5215 is 10 percent, so a higher rating cannot be assigned 
under this code.  As discussed above, Diagnostic Code 5214 
does not apply in this case.  Accordingly, the preponderance 
of the evidence is against assignment of an increased 
disability rating for the veteran's service-connected right 
wrist condition from October 19, 1999.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
The veteran has symptomatology indicative of functional loss 
and painful motion.  Although the Board sympathizes with the 
veteran's difficulties due to his wrist disorder, the Board 
is constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the wrist is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the wrist, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor. 

C.  Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
right wrist disorder has been raised by his statements.  He 
maintains that he is employed as a personnel clerk, which 
requires use of a computer and typewriter, and that his 
service-connected right wrist disorder interferes with his 
ability to use this equipment, as well as his ability to 
write.  Furthermore, as discussed above, the veteran is 
receiving the maximum schedular evaluation under Diagnostic 
Code 5215 from October 19, 1999, yet he asserts that he is 
entitled to an increased rating.  A claim of entitlement to 
an extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the veteran's right 
wrist.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 
19.29, and 19.31 (1999); see also VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the veteran will be 
prejudiced by its consideration of this issue.  

In this case, the veteran's due process rights are not 
violated by this Board decision.  The relevant statutes and 
regulations regarding extraschedular ratings were included in 
the 1998 statement of the case.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities at work), there is no 
prejudice if the Board considers it.  See VAOPGCPREC 16-92 at 
7-8.  The veteran has had a full opportunity to present 
evidence and argument on his claim for an increased rating, 
and the Board can fairly consider this claim.  See also 
VAOPGCPREC 6-96 at 12-13. 

The schedular evaluations for wrist disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a wrist disorder where specific 
objective criteria are met, such as ankylosis.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluations for his level of impairment.  
The veteran has not required any periods of hospitalization, 
nor has he required any outpatient treatment for this 
condition.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.  His 
symptoms consist of limitation of motion and painful motion, 
with additional limitation on flare-ups, and it is exactly 
these symptoms for which he is being compensated.  In other 
words, he does not have any symptoms from his right wrist 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Moreover, despite 
the veteran's complaints, he has remained gainfully employed 
since his separation from service. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.



ORDER

Entitlement to a compensable disability rating for status 
post fracture, right wrist (major), prior to October 19, 
1999, to include entitlement to an extraschedular evaluation, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for status post fracture, right wrist (major), from 
October 19, 1999, to include entitlement to an extraschedular 
evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

